      Case: 4:20-cv-00058-SA-JMV Doc #: 37 Filed: 05/12/20 1 of 2 PageID #: 712




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 VALERIE CURRY

                 Plaintiff,

 v.                                                  Civil Action No. 4:20-cv-00058-SA-JMV

 PHC-CLEVELAND, INC., d/b/a Bolivar
 Medical Center; BLAKE SURGICAL
 ASSOCIATION, PLLC; JOHNSON &
 JOHNSON; ETHICON, INC.; and C.R.
 BARD, INC.

                 Defendants.

ORDER STAYING ALL PROCEEDINGS PENDING A TRANSFER DECISION BY THE
           JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


       Before the Court is Defendant Johnson & Johnson’s motion [13] to stay all proceedings in

this case pending a decision by the Judicial Panel on Multidistrict Litigation (JPML) on whether

to transfer this case to the Northern District of Georgia (“the MDL court”) for coordinated or

consolidated pretrial proceedings. In support of the motion, Defendant has presented a conditional

transfer order that indicates transfer of this case to the MDL court may be imminent.

       Plaintiff initially filed a joinder [25] in the instant motion, wherein she requested that “this

Court . . . enter an order staying all proceedings pending a decision by the USJPOML . . . and a

decision on plaintiff’s motion to remand to state court.” In its reply [30], Defendant clarified that

its “motion to stay requests a stay of all matters in this case, including Plaintiff’s motion to remand”

and cited numerous authorities in support of its position that the MDL court has authority to resolve

all pending motions in this case, including motions to remand.
      Case: 4:20-cv-00058-SA-JMV Doc #: 37 Filed: 05/12/20 2 of 2 PageID #: 713




       On May 5, 2020, the undersigned conducted a brief telephone conference with counsel for

the parties to seek clarification of Plaintiff’s position with regard to Defendant’s motion to stay.

During that conference, counsel for Plaintiff clarified that Plaintiff was not in agreement with a

stay of the Court’s ruling on the motion to remand and represented that Plaintiff would promptly

file something to accurately reflect Plaintiff’s intent. See Minute Entry [33]. Now, by her notice

[36] filed May 8, Plaintiff states she “misread and misinterpreted” Defendant’s motion and seeks

to withdraw her joinder. Additionally, Plaintiff states her position is that this case should be

remanded to state court.

       In view of the foregoing, the Court deems Plaintiff’s joinder in Defendant’s motion to stay

all proceedings in this case withdrawn. Nevertheless, for the reasons stated in Defendant’s motion

and reply, the Court finds all proceedings in this case should be stayed pending a transfer decision

by the JPML. Indeed, while Plaintiff states the relief sought by her is “contrary to and opposite of

the relief sought by Johnson & Johnson” and insists upon a ruling by this Court on her motion to

remand, Plaintiff has failed to cite any authority contrary to those cited in Defendant’s reply and

has not alleged any prejudice would result from this Court’s staying proceedings related to her

motion to remand. Accordingly, all proceedings in this case are STAYED pending a transfer

decision by the JPML.

       SO ORDERED this, the 12th day of May 2020.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE




                                               ‐2-
